--------------------------------------------------------------------------------


EXHIBIT 10-w


NONQUALIFIED STOCK OPTION AGREEMENT


ANALYSTS INTERNATIONAL CORP.
2004 EQUITY INCENTIVE PLAN



 
THIS AGREEMENT, made effective as of this        day of ___________, 20__, by
and between Analysts International Corp., a Minnesota corporation (the
“Company”), and ______________ (“Participant”).
 

 
W I T N E S S E T H:


WHEREAS, Participant on the date hereof is a key employee, officer or director
of the Company or one of its Subsidiaries; and


WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company’s Common Stock pursuant to the Company’s 2004
Equity Incentive Plan (the “Plan”); and


WHEREAS, the Board of Directors has authorized the grant of a nonqualified stock
option to Participant and has determined that, as of the effective date of this
Agreement, the fair market value of the Company’s Common Stock is $____ per
share;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1. Grant of Option. The Company hereby grants to Participant on the date set
forth above (the “Date of Grant”), the right and option (the “Option”) to
purchase all or portions of an aggregate of ____________(__________) shares of
Common Stock at a per share price of $_____ on the terms and conditions set
forth herein, and subject to adjustment pursuant to Section 12 of the Plan. This
Option is a nonqualified stock option and will not be treated as an incentive
stock option, as defined under Section 422, or any successor provision, of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder.


2. Duration and Exercisability.


a. General. The term during which this Option may be exercised shall terminate
on the close of business on  ,  , except as otherwise provided in Paragraphs
2(b) through 2(d) below. This Option shall become exercisable according to the
following schedule:

1

--------------------------------------------------------------------------------


 
 
Vesting Date    Number/Percentage of Shares


[unless otherwise specified, grants shall vest 25% each year for four years
beginning one year after the date of grant]    



 
Once the Option becomes fully exercisable, Participant may continue to exercise
this Option under the terms and conditions of this Agreement until the
termination of the Option as provided herein. If Participant does not purchase
upon an exercise of this Option the full number of shares which Participant is
then entitled to purchase, Participant may purchase upon any subsequent exercise
prior to this Option’s termination such previously unpurchased shares in
addition to those Participant is otherwise entitled to purchase.


b. Termination of Relationship (other than Disability or Death). If Participant
ceases to be an employee of the Company or any Subsidiary for any reason other
than disability or death, this Option shall completely terminate on the earlier
of (i) the close of business on the three-month anniversary date of the
termination of such relationship, and (ii) the expiration date of this Option
stated in Paragraph 2(a) above. In such period following such termination, this
Option shall be exercisable only to the extent the Option was exercisable on the
vesting date immediately preceding the date on which Participant’s relationship
with the Company or Subsidiary has terminated, but had not previously been
exercised. To the extent this Option was not exercisable upon the termination of
such relationship, or if Participant does not exercise the Option within the
time specified in this Paragraph 2(b), all rights of Participant under this
Option shall be forfeited.


c. Disability. If Participant ceases to be an employee of the Company or any
Subsidiary because of disability (as defined in Code Section 22(e), or any
successor provision), this Option shall completely terminate on the earlier of
(i) the close of business on the twelve-month anniversary date of the
termination of all such relationships, and (ii) the expiration date of this
Option stated in Paragraph 2(a) above. In such period following such
termination, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding the date on which all of
Participant’s relationships with the Company or Subsidiary have terminated, but
had not previously been exercised. To the extent this Option was not exercisable
upon the termination of such relationship, or if Participant does not exercise
the Option within the time specified in this Paragraph 2(c), all rights of
Participant under this Option shall be forfeited.


d. Death. In the event of Participant’s death, this Option shall terminate on
the earlier of (i) the close of business on the twelve-month anniversary date of
the date of Participant’s death, and (ii) the expiration date of this Option
stated in Paragraph 2(a) above. In such period following Participant’s death,
this Option may be exercised by the person or persons to whom Participant’s
rights under this Option shall have passed by Participant’s will or by the laws
of descent and distribution only to the extent the Option was exercisable on the
vesting date immediately preceding the date of Participant’s death. To the
extent this Option was not exercisable

2

--------------------------------------------------------------------------------


 
upon the date of Participant’s death, or if such person or persons fail to
exercise this Option within the time specified in this Paragraph 2(d), all
rights under this Option shall be forfeited.


3.  Manner of Exercise.


a. General. The Option may be exercised only by Participant (or other proper
party in the event of death or incapacity), subject to the conditions of the
Plan and subject to such other administrative rules as the Board may deem
advisable, by delivering within the option period written notice of exercise to
the Company at its principal office. The notice shall state the number of shares
as to which the Option is being exercised and shall be accompanied by payment in
full of the option price for all shares designated in the notice. The exercise
of the Option shall be deemed effective upon receipt of such notice by the
Company and upon payment that complies with the terms of the Plan and this
Agreement. The Option may be exercised with respect to any number or all of the
shares as to which it can then be exercised and, if partially exercised, may be
exercised as to the unexercised shares any number of times during the option
period as provided herein.


b. Form of Payment. Subject to the approval of the Administrator, payment of the
option price by Participant shall be in the form of cash, personal check,
certified check or previously acquired shares of Common Stock of the Company, or
any combination thereof. Any stock so tendered as part of such payment shall be
valued at its Fair Market Value as provided in the Plan. For purposes of this
Agreement, “previously acquired shares of Common Stock” shall include shares of
Common Stock that are already owned by Participant at the time of exercise.


c. Stock Transfer Records. As soon as practicable after the effective exercise
of all or any part of the Option, Participant shall be recorded on the stock
transfer books of the Company as the owner of the shares purchased, and the
Company shall deliver to Participant one or more duly issued stock certificates
evidencing such ownership. All requisite original issue or transfer documentary
stamp taxes shall be paid by the Company.


4. Miscellaneous.


a. Rights as Shareholder. This Agreement shall not confer on Participant any
right with respect to the continuance of any relationship with the Company or
any of its Subsidiaries, nor will it interfere in any way with the right of the
Company to terminate any such relationship. Participant shall have no rights as
a shareholder with respect to shares subject to this Option until such shares
have been issued to Participant upon exercise of this Option. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 12 of the Plan.


b. Securities Law Compliance. The exercise of all or any parts of this Option
shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is

3

--------------------------------------------------------------------------------


 
registered and freely tradable under applicable state and federal securities
laws, for Participant’s own account without a view to any further distribution
thereof and that such shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws.


c. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).


d. Shares Reserved. The Company shall at all times during the option period
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.


e. Withholding Taxes. In order to permit the Company to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, income or other taxes are withheld from any amounts
payable by the Company to Participant. If the Company is unable to withhold such
federal and state taxes, for whatever reason, Participant hereby agrees to pay
to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law. Participant may, subject to the
approval and discretion of the Board or such administrative rules it may deem
advisable, elect to have all or a portion of such tax withholding obligations
satisfied by delivering shares of the Company’s Common Stock or by electing to
have the Company withhold shares of Common Stock otherwise issuable to
Participant. Such shares shall have a Fair Market Value equal to the minimum
required tax withholding, based on the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
the supplemental income resulting from the exercise of this Option. In no event
may the Company withhold shares having a Fair Market Value in excess of such
statutory minimum required tax withholding.  


f. Nontransferability. During the lifetime of Participant, the accrued Option
shall be exercisable only by Participant or by the Participant’s guardian or
other legal representative, and shall not be assignable or transferable by
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.


g. 2004 Equity Incentive Plan. The Option evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.




4

--------------------------------------------------------------------------------


 
h. Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).


i. Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines in its sole discretion that it is necessary to reduce the number
of issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to the Plan which is not
exercised prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.


j. Accounting Compliance. Participant agrees that, if a merger, reorganization,
liquidation or other “transaction” as defined in Section 12 of the Plan occurs
and Participant is an “affiliate” of the Company or any Subsidiary (as defined
in applicable legal and accounting principles) at the time of such transaction,
Participant will comply with all requirements of Rule 145 of the Securities Act
of 1933, as amended, and the requirements of such other legal or accounting
principles, and will execute any documents necessary to ensure such compliance.


k. Stock Legend. The Board may require that the certificates for any shares of
Common Stock purchased by Participant (or, in the case of death, Participant’s
successors) shall bear an appropriate legend to reflect the restrictions of
Paragraph 4(b) and Paragraphs 4(h) through 4(j) of this Agreement.


l. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and Participant and any successor or
successors of Participant permitted by Paragraph 2 or Paragraph 4(f) above.


m. Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District

5

--------------------------------------------------------------------------------


 
Court for Hennepin County, Minnesota, select an arbitrator. Arbitration will be
conducted pursuant to the provisions of this Agreement, and the commercial
arbitration rules of the American Arbitration Association, unless such rules are
inconsistent with the provisions of this Agreement. Limited civil discovery
shall be permitted for the production of documents and taking of depositions.
Unresolved discovery disputes may be brought to the attention of the arbitrator
who may dispose of such dispute. The arbitrator shall have the authority to
award any remedy or relief that a court of this state could order or grant;
provided, however, that punitive or exemplary damages shall not be awarded. The
arbitrator may award to the prevailing party, if any, as determined by the
arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.


ANALYSTS INTERNATIONAL CORP.
           
By:
   
Its:
               
Participant




 
 
6

--------------------------------------------------------------------------------